Exhibit 10.1

TERMINATION AGREEMENT

This TERMINATION AGREEMENT is entered into as of January 23, 2013 between The
Boeing Company (“Boeing”) and Boeing Capital Corporation (“BCC”).

WHEREAS, Boeing and BCC entered into a Support Agreement dated as of
December 23, 2003 (the “Support Agreement”); and

WHEREAS, on January 23, 2013, Boeing issued a guaranty (the “2000 Indenture
Guarantee”) of all of the outstanding debt securities issued by BCC under the
Senior Indenture dated as of August 31, 2000 between BCC and Deutsche Bank Trust
Company Americas (formerly Bankers Trust Company) and a guaranty (the “1987
Indenture Guarantee”) of all of the outstanding debt securities issued by BCC
under the Indenture dated as of April 15, 1987 between BCC (formerly McDonnell
Douglas Finance Corporation) and Deutsche Bank Trust Company Americas (formerly
Bankers Trust Company), as amended by the First Supplemental Indenture thereto
dated as of June 12, 1995 (the 2000 Indenture Guarantee and the 1987 Indenture
Guarantee referred to herein as the “Guarantees”); and

WHEREAS, as a result of the direct protection provided to holders of BCC debt
pursuant to the Guarantees, Boeing and BCC wish to terminate the Support
Agreement.

NOW, THEREFORE, Boeing and BCC hereby agree as follows:

1. Termination of Support Agreement. Pursuant to Section 7 of the Support
Agreement, the Support Agreement shall be terminated effective as of
February 22, 2013, subject to the satisfaction of the condition set forth in
Section 2 below.

2. Condition to Effectiveness. The termination of the Support Agreement as of
February 22, 2013 is subject to either public confirmation by, or receipt by
Boeing or BCC of confirmation from, each of Moody’s Investors Service,
Standard & Poor’s, and Fitch Ratings on or before such date that such
termination does not adversely affect the credit ratings of the debt of BCC.

 

THE BOEING COMPANY     BOEING CAPITAL CORPORATION By:   /s/ David A. Dohnalek  
  By:   /s/ Maurita B. Sutedja   David A. Dohnalek       Maurita B. Sutedja  
Vice President and Treasurer       Treasurer